Case 1:99-mc-09999 Document 1063-2 Filed 09/24/20 Page 1 of 2 PageID #: 107695




                        UNITED STATES DISTRICT COURT FOR THE
                           FOR THE DISTRICT OF DELAWARE

                                                     :      Civil Action No. _______________
     MITAS ENDUSTRI SANAYI TICARET A.S.
                                    Plaintiff,       :
                             v.                      :
     VALMONT INDUSTRIES, INC.                        :
                                    Defendant.        :


                                   RULE 7.1.1 CERTIFICATION

            Pursuant to D. Del. LR 7.1.1, I hereby certify that counsel for Plaintiff Mitas

     Endustri Sanayi Ticaret A.S. (“Mitas”), on July 6, 2020, sent a letter to the General

     Counsel of Defendant Valmont Industries, Inc. (“Valmont”) notifying Defendant of the

     nature of Plaintiff’s claims, but received no response. Plaintiff remains unaware of

     whether Defendant has retained any outside counsel in this matter, let alone Delaware

     counsel. Due to the emergency nature of this application, Plaintiff submits its claims at

     this time and will of course make prompt efforts to attempt to resolve the issues set forth in

     the accompanying Motion as soon as Delaware counsel enters an appearance on behalf of

     Defendant in this matter.


      September 24, 2020                                      KLEHR HARRISON
                                                              HARVEY BRANZBURG LLP


      OF COUNSEL                                              /s/ David S. Eagle
                                                              David S. Eagle (DE Bar No. 3387)
      Scott S. Balber (pro hac vice to be filed)              Sean M. Brennecke (DE Bar No. 4686)
      Robert Dawes (pro hac vice to be filed)                 919 Market Street, Suite 1000
      HERBERT SMITH FREEHILLS                                 Wilmington, Delaware 19801
      NEW YORK LLP                                            Telephone: (302) 552-5501
      450 Lexington Ave, 14th Floor                           deagle@klehr.com
      New York, New York 10017                                sbrennecke@klehr.com
      Tel: (917) 542-7600




     PHIL1 9135201v.1
Case 1:99-mc-09999 Document 1063-2 Filed 09/24/20 Page 2 of 2 PageID #: 107696




      Fax: (917) 542-7601
      Scott.Balber@hsf.com                    Attorneys for Plaintiff Mitas Endustri
      Robert.Dawes@hsf.com                    Sanayi Ticaret A.S.




     PHIL1 9135201v.1
